 
EXHIBIT 10.2


 

GRAPHIC [boalogo.jpg]
Bank of America, N.A.
1111 E. Main Street, Suite 1800
Richmond, VA  23219

 


SECURITY AGREEMENT
(ASSIGNMENT OF LIFE INSURANCE POLICY AS COLLATERAL)


February 1, 2016


1.  THE SECURITY AND ASSIGNMENT.  Hooker Furniture Corporation (“Borrower”)
hereby grants to BANK OF AMERICA, N.A. (“Bank”) a security interest in and
transfers and assigns to Bank the following property (“Collateral”):


(a)  each Life Insurance Policy described on the attached Schedule of Policies,
and any supplementary contracts issued in connection therewith (a “Policy”);


(b)  all claims, options, privileges, rights, title and interest in and under
each Policy.


This assignment and security interest is subject to all the terms and conditions
of each Policy and to all superior liens, if any, which the issuer of each
Policy (each, an “Insurer”) may have against such Policy.  Borrower shall
deliver each original Policy to Bank promptly upon Bank's request, and shall
cause Insurer to provide to Bank such acknowledgments of the assignment of the
Collateral as Bank may request from time to time.


2.  THE INDEBTEDNESS.  The Collateral secures and will secure all Indebtedness
of Borrower to Bank.  For purposes of this Security Agreement, “Indebtedness”
means all loans and advances made by Bank under “Facility No. 3” as defined in
the Amended and Restated Loan Agreement, dated as of the date of this Security
Agreement, among Bank, Borrower, Bradington-Young, LLC and Sam Moore Furniture
LLC (as amended or supplemented from time to time, the “Loan Agreement”).


3.  RIGHTS OF BANK.  The rights assigned to Bank under this Security Agreement
include, but are not limited to, the following:


(a)  The sole right to collect from the Insurer the net proceeds of each Policy
in a lump sum distribution when it becomes a claim by death or maturity;


(b)  The sole right to surrender each Policy and receive the cash surrender
value thereof at any time provided by the terms of such Policy and at such other
times as the Insurer of such Policy may allow;
 
 
 

--------------------------------------------------------------------------------

 


(c)  The sole right to obtain one or more loans or advances on each Policy,
either from the Insurer of such Policy or, at any time, from other persons, and
to pledge or assign each Policy as security for such loans or advances;


(d)  The sole right to collect and receive all distributions or shares of
surplus, dividend deposits or additions to each Policy now or hereafter made or
apportioned to each Policy, and to exercise any and all options contained in
each Policy with respect to the foregoing; provided, however, that unless and
until Bank notifies the Insurer of such Policy in writing to the contrary, the
distributions or shares of surplus, dividend deposits and additions shall
continue to be distributed in accordance with the instructions in effect on the
date of this Security Agreement;


(e)  The sole right to exercise all nonforfeiture rights permitted by the terms
of each Policy or allowed by the Insurer of such Policy and to receive all
benefits and advantages derived therefrom; and


(f)  The sole right to all unearned premiums paid in advance under each Policy.


It is provided, however, that Bank shall not exercise the rights provided above
unless and until there has been an Event of Default under the Loan Agreement.


4.  RIGHTS NOT ASSIGNED.  This Security Agreement does not give Bank the right
to do any of the following:


(a)  The right to collect from the Insurer of each Policy any disability benefit
payable in cash that does not reduce the amount of insurance or the cash
surrender value of such Policy;


(b)  The right to designate and change the beneficiary; or


(c)  The right to elect optional modes of settlement.


The exclusion of these rights from this Security Agreement shall not impair the
right of Bank to surrender any Policy completely with all its incidents or
impair any other right of Bank hereunder.


5.  COSTS AND EXPENSES INCURRED BY BANK.  Borrower agrees to pay or reimburse
Bank immediately, without demand, for all advances, charges, costs, and expenses
incurred or paid by Bank in exercising any right, power or remedy conferred by
this Security Agreement, or in the enforcement of this Security Agreement.  This
includes: paying any premium on a Policy, paying any amount on any loans or
advances made by any Insurer on a Policy, and paying reasonable attorneys' fees
and allocated costs of in-house counsel to the extent permitted by applicable
law.  All such amounts shall be added to and considered to be part of the
principal of the Indebtedness, and shall bear interest from the date the
obligation arises at the highest rate provided in any instrument or agreement
evidencing the Indebtedness.
 
 
2

--------------------------------------------------------------------------------

 


6.  PAYMENT FROM ANY POLICY.  All sums received by Bank from any Policy, either
in event of death of the person whose life is insured, the maturity or surrender
of such Policy, the obtaining of a loan or advance on such Policy, or otherwise,
shall be applied by Bank to the payment of the following obligations in such
order or preference as Bank shall determine:


(a)  The Indebtedness (or, at the option of Bank, such sums may be held by Bank
as cash collateral securing the Indebtedness);


(b)  Amounts claimed (whether or not Borrower disputes such claim) by the
Insurer of such Policy to be due on Premiums on such Policy;


(c)  Amounts claimed (whether or not Borrower disputes such claim) by the
Insurer of such Policy to be due on principal of and/or interest on loans or
advances made by the Insurer on such Policy.


The balance of any amounts received by Bank from the Insurer of such Policy
after payment of the obligations described above shall be paid by Bank to the
persons determined by Bank in good faith to be entitled thereto under the terms
of such Policy had this Security Agreement not been executed.


7.  CHANGE IN BENEFICIARY OR SETTLEMENT OPTION.  Upon Borrower's request and
without unreasonable delay, Bank shall forward any Policy to the Insurer of such
Policy for endorsement of any designation or change of beneficiary or any
election of an optional mode of settlement.  Any such designation or change of
beneficiary or election of a mode of settlement shall be made subject to this
Security Agreement and to the rights of Bank hereunder.


8.  AUTHORIZATION TO INSURER.  Each Insurer is hereby authorized to recognize
Bank's claims to rights hereunder without investigating the reason for any
action taken by Bank, or the validity or the amount of the Indebtedness or the
existence of any default thereunder, or the giving of any notice, or the
application to be made by Bank of any amounts to be paid to Bank.  The sole
signature of Bank shall be sufficient for the exercise of any rights under any
Policy and the sole receipt of Bank for any sums received from the Insurer of
such Policy shall be a full discharge and release therefor to such
Insurer.  Checks for all or any part of the sums payable under any Policy shall
be drawn to the exclusive order of Bank if, when, and in such amounts as may be,
requested by Bank.


9.  PAYMENT OF PREMIUMS.  Borrower agrees to pay any and all premiums, or the
principal of or interest on any loans or advances on each Policy whether or not
obtained by Bank, or any other charges on each Policy.  If required by Bank,
Borrower shall provide Bank with proof that premiums on each Policy have been
paid within twenty (20) days from the due date of such premiums.  Bank may, but
is not obligated to, pay any premiums, or the principal of or interest on any
loans or advances on any Policy whether or not obtained by Bank, or any other
charges on any Policy, due on such Policy in the event Borrower fails to do so.
 
 
3

--------------------------------------------------------------------------------

 


10.  DEFAULT.   Upon the occurrence of an Event of Default under the Loan
Agreement, at the option of Bank, and without the necessity of demand or notice,
all or any part of the Indebtedness shall become immediately due and payable.
 
11.  WAIVERS AND AUTHORIZATIONS.   Borrower hereby waives any right to require
Bank to proceed against any other person obligated on the Indebtedness, proceed
against or exhaust any other collateral securing the Indebtedness, or pursue any
remedy in Bank's power.  Borrower waives any defense arising by reason of any
disability or other defense of any other person obligated on the Indebtedness,
or by reason of the cessation from any cause whatsoever of the liability of any
other person obligated on the Indebtedness.  Borrower authorizes Bank, without
notice or demand and without affecting its obligation hereunder, from time to
time to apply the proceeds of any amounts received from any other party or on
account of any other security, and direct the order or manner of realization
thereon, as Bank in its discretion may determine.


12.  EXERCISE OF RIGHTS BY BANK.  All authority, powers, rights and remedies
granted to Bank under this Security Agreement are in addition to any other
rights or remedies authorized by law and may be exercised by Bank at its sole
option.  Bank shall not be obligated or liable for any failure to exercise, or
for delay in the exercise of, such authority, powers and rights.  Any
forbearance, delay, or failure by Bank in enforcing any right, power, or remedy
hereunder shall not be deemed to be a waiver of such right, power, or remedy,
and any single or partial exercise of any right, power or remedy hereunder shall
not preclude the further exercise thereof; and every right, power, and remedy of
Bank hereunder shall continue in full force and effect until such right, power,
or remedy is specifically waived by an instrument in writing executed by
Bank.  Bank shall not be required to institute any suit or legal action against
any Insurer, and Bank is hereby authorized and empowered to settle and
compromise any claims which may arise against any Insurer.  Upon the surrender
of any Policy, Bank may accept the cash value as may be determined by the
Insurer of such Policy at the time of such surrender.


13.  POWER OF ATTORNEY.  To the extent permitted by applicable law, Borrower
hereby grants Bank a power of attorney, which shall be irrevocable and coupled
with an interest so long as this Security Agreement is in effect, to execute
papers and documents and do all things necessary to carry out the intent of this
Security Agreement consistent with the other provisions hereof, either in the
name of Bank or in the name of Borrower, as Bank may determine in its
discretion.


14.  CONFLICTS WITH OTHER AGREEMENTS.  In the event of any conflict between the
provisions of this Security Agreement and the provisions of any other agreement
with respect to any Policy or Bank's security interest therein, the provisions
of this Security Agreement shall prevail.  Without limiting the generality of
the foregoing sentence, to the extent that any provision of any “Collateral
Assignment,” defined below, is inconsistent with any provision of this Security
Agreement, the provision contained in this Security Agreement will control.  To
the extent possible, however, the provisions of this Security Agreement and each
Collateral Assignment are intended to be interpreted to complement and
supplement each other, and the absence of any provision or portion of a
provision in one document shall not be deemed to be an inconsistency with the
other document which contains such provisions or portion.  “Collateral
Assignment” means each assignment agreement signed by the Borrower in favor of
the Bank with respect to any Policy, in a form approved by the Insurer that
issued that Policy.  The Borrower agrees that the filing of a Collateral
Assignment with any Insurer is sufficient to provide the Insurer with notice of
the assignment and security interest granted under this Security Agreement.
 
 
4

--------------------------------------------------------------------------------

 


15.  GOVERNING LAW.  Except to the extent that any law of the United States may
apply, this Agreement shall be governed and interpreted according to the laws of
the Commonwealth of Virginia, without regard to any choice of law, rules or
principles to the contrary.  Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of Bank under federal law.






Remainder of page intentionally left blank. Signature page follows.
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
The Borrower executed this Security Agreement as of the date first shown above,
intending to create an instrument executed under seal.






Hooker Furniture Corporation




By:  /s/ Paul Huckfeldt                 (Seal)
Name: Paul Huckfeldt
Title:  CFO


Hooker Furniture Corporation
440 East Commonwealth Blvd.
Martinsville, Virginia 24112
Facsimile: 276-632-0026
Attn:  Paul A. Huckfeldt




STATE OF VIRGINIA                                                  )
 )  to-wit:
CITY/COUNTY OF MARTINSVILLE                        )


The undersigned, a Notary Public in and for the State and City/County aforesaid,
certifies that Paul Huckfeldt, CFO of Hooker Furniture Corporation whose name is
signed to the writing above, has this day acknowledged the same before me in my
City/County aforesaid.


Given under my hand this 29th day of January, 2016.




/s/ Robert W.
Sherwood                                                               
Notary Public
(Reproducible Seal)


Notary Registration
Number:                                                                                                


My commission
expires:                                                                                                        






 

 
 
6

--------------------------------------------------------------------------------

 



